274 F.2d 829
AETNA CASUALTY & SURETY COMPANYv.UNITED STATES FIDELITY & GUARANTY COMPANY, a corporation, et al.
No. 6213.
United States Court of Appeals Tenth Circuit.
November 23, 1959.

Appeal from the United States District Court for the Northern District of Oklahoma.
W. E. Green, Raymond G. Feldman, William S. Hall, III, and George A. Farrar, Tulsa, Okl., for appellant.
Alfred B. Knight, Tulsa, Okl., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of counsel.